Exhibit 10(d)

 

REX AMERICAN RESOURCES CORPORATION

2015 INCENTIVE PLAN

 

1. PURPOSE

 

The purpose of the REX American Resources Corporation 2015 Incentive Plan
(hereinafter referred to as this “Plan”) is to (i) assist REX American Resources
Corporation (the “Company”) in attracting and retaining qualified officers, key
employees, directors and consultants for the successful conduct of its business,
(ii) provide incentives and rewards for persons eligible for Awards which are
directly linked to the financial performance of the Company in order to motivate
such persons to achieve long-range performance goals, and (iii) allow persons
receiving Awards to participate in the growth of the Company.

 

2. DEFINITIONS

 

2.1. “Agreement” has the meaning set forth in Section 11.6 of this Plan.

 

2.2. “Award” has the meaning set forth in Section 5.1 of this Plan.

 

2.3. “Award Agreement” has the meaning set forth in Section 5.1 of this Plan.

 

2.4. “Board” means the Board of Directors of the Company.

 

2.5. “Cause” as a basis for termination of employment, means “cause” (or any
similar term) as defined in an applicable employment agreement with the Company,
or any Subsidiary, with respect to any Employee that is a party to an employment
agreement and, with respect to other Employees, means termination based on an
act or omission of an Employee determined by a supervisor of the Employee or
other management personnel of the Company or the Subsidiary in question to be an
appropriate basis for termination.

 

2.6. “Change in Control” means a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, provided that, without limitation, such
a change in control shall include and be deemed to occur upon any of the
following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-l(b)(1) thereunder), other than the Company, its
Subsidiaries or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities;

 

(ii) The “Incumbent Directors” cease to constitute at least a majority of the
Board. For purposes hereof, “Incumbent Directors” means the members of the Board
at the effective date of this Plan and the persons elected or nominated for
election as their successors or pursuant to



 



increases in the size of the Board by a vote of at least two-thirds of the Board
members then still in office (or successors or additional members so elected or
nominated);

 

(iii) The shareholders of the Company approve a merger, combination,
consolidation, recapitalization or other reorganization of the Company with one
or more other entities that are not Subsidiaries and, as a result of the
transaction, less than 50% of the outstanding voting securities of the surviving
or resulting corporation shall immediately after the event be owned in the
aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event); or

 

(iv) The shareholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if, prior to such time as a Change in Control would otherwise be deemed
to have occurred, the Board determines otherwise.

 

2.7. “Code” means the Internal Revenue Code of 1986, as currently in effect or
hereafter amended.

 

2.8. “Covered Employee” means a “covered employee” as defined in Section 162(m)
of the Code.

 

2.9. “Committee” means the committee appointed to administer this Plan in
accordance with Section 4 of this Plan.

 

2.10. “Effective Date” has the meaning set forth in Section 13 of this Plan.

 

2.11. “Employee” means any employee of the Company or any Subsidiary (as defined
in Section 424 of the Code), including officers of the Company and any
Subsidiary who are employed by the Company or any Subsidiary.

 

2.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.13. “Fair Market Value” unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, means, as of any date, the
closing price of the Stock on the applicable date as reported on the New York
Stock Exchange (“NYSE”), or if not traded on the NYSE, as reported by any
principal national securities exchange in the United States on which it is then
traded (or if the Stock has not been reported on such date, on the first day
prior thereto on which the Stock was reported). In the event the Stock is not
traded on an established exchange, fair market value shall be determined in
accordance with the safe harbor provisions of Code Regulation 1.409A-1, as
amended.

2



2.14. “Fiscal Year” means the fiscal year then being utilized by the Company for
accounting purposes.

 

2.15. “Incentive Stock Option” or “ISO” means any Stock Option granted to an
Employee pursuant to this Plan which is designated as such by the Committee and
which complies with Section 422 of the Code or any successor provision.

 

2.16. “NYSE” has the meaning set forth in Section 2.14 of this Plan.

 

2.17. “Net Settlement” has the meaning set forth in Section 14 of this Plan.

 

2.18. “Non-Employee Director” has the meaning referenced in Section 4 of this
Plan.

 

2.19. “Non-Qualified Stock Option” means any Stock Option granted to a
Participant pursuant to this Plan, which is not an ISO.

 

2.20. “Option Price” means the purchase price of one share of Stock upon
exercise of a Stock Option.

 

2.21. “Participant” has the meaning specified in Section 3 of this Plan.

 

2.22. “Performance Award” means an Award described in Section 9 of this Plan.

 

2.23. “Performance Goals” means the performance goals that a Participant must
satisfy to receive payment as determined in accordance with Section 10 of this
Plan.

 

2.24. “Restricted Stock” means any Stock issued pursuant to Section 8 of this
Plan with the restriction that the holder may not sell, transfer, pledge or
assign the Stock, and/or with such other restrictions as the Committee may
impose (including, without limitation, any restriction on the right to vote the
Stock, and the right to receive any cash dividends), which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

2.25. “Restricted Stock Unit” or “RSU” means a right, granted under this Plan,
to receive Stock or cash or a combination thereof at the end of a specified
period.

 

2.26. “Stock” means the shares of Common Stock of the Company, par value $.01
per share.

 

2.27. “Stock Appreciation Right” or “SAR” means the right of a Participant to
receive cash and/or Stock with a Fair Market Value equal to the appreciation of
the Fair Market Value of a share of Stock during a specified period of time.

 

2.28. “Stock Option” or “Option” means an Award that entitles a Participant to
purchase one share of Stock for each Option granted.

3



2.29. “Subsidiary” means any direct or indirect subsidiary of the Company the
financial statements of which are consolidated with the financial statements of
the Company in accordance with generally accepted accounting principles.

 

2.30. “Total Disability” shall mean such medically determinable physical or
mental impairment or disability which shall render such individual incapable of
performing substantially all of his/her duties for the Company as determined by
a qualified physician chosen by the Company.

 

3. PARTICIPATION

 

The participants in this Plan shall be those persons who are selected to
participate by the Committee and who are (i) Employees serving in managerial,
administrative or professional positions, (ii) directors or officers of the
Company, or (iii) consultants to the Company or any Subsidiary (including, as
may be provided in an applicable Award Agreement, the estate, devisee, heir at
law or other permitted transferee of a participant in this Plan, collectively
“Participants”).

 

4. ADMINISTRATION

 

This Plan shall be administered and interpreted by the Compensation Committee of
the Board or such other committee of two or more members of the Board appointed
by the Board. Members of the Committee shall be “Non-Employee Directors” as that
term is defined for purposes of Rule 16b-3(b)(3)(i) under the Exchange Act, and
“outside directors” for purposes of Code Section 162(m). All decisions and acts
of the Committee shall be final and binding upon all Participants. The Committee
(i) shall determine the number and types of Awards to be made under this Plan,
(ii) shall set the Option Price, the grant price or the purchase price for each
Award, (iii) may establish any applicable administrative regulations to further
the purpose of this Plan, (iv) shall approve forms of Award Agreements between a
Participant and the Company and (v) may take any other action necessary or
desirable to interpret, construe or implement the provisions of this Plan.

 

5. AWARDS

 

5.1. Form of Awards. Awards under this Plan may be in any of the following forms
(or a combination thereof): (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) grants of Stock, including Restricted Stock and RSUs, or (iv) Performance
Awards, provided, however, that ISOs may be granted only to Employees
(collectively, “Awards”). The Committee may require that any or all Awards under
this Plan be made pursuant to an agreement between the Participant and the
Company (an “Award Agreement”).

 

5.2. Maximum Amount of Stock Available. The total number of shares of Stock
granted, or covered by Options granted, under this Plan during the term of this
Plan shall not exceed 550,000. All of such shares may be subject to grants of
ISOs. The maximum number of shares of Stock that may be subject to an Award
granted to a Covered Employee during any Fiscal Year is 50,000. Solely for the
purpose of computing the total number of shares of Stock granted or

4



covered by options granted under this Plan, there shall not be counted any
shares of Stock which have been forfeited and any shares of Stock covered by
Options which, prior to such computation, have terminated in accordance with
their terms or have been cancelled by the Participant or the Company.
Notwithstanding the above, in the event a Stock Option or Stock Appreciation
Right held by a Covered Employee is cancelled, the cancelled Award shall be
counted against the maximum number of shares of Stock that may be subject to an
Award granted to a Covered Employee during any Fiscal Year.

 

Awards settled in cash under this Plan shall not be counted against the maximum
number of shares that may be granted under this Plan. Stock awarded under this
Plan which is surrendered to pay the exercise price of Options or SARs or to
meet income tax obligations in connection with the vesting of Awards shall be
counted against the maximum shares of Stock that may be granted under this Plan.

 

5.3. No Repricing. Unless such action is approved by the Company’s shareholders
in accordance with applicable law, and other than adjustments to the Option
Price or SAR grant price pursuant to Section 5.4 below, (i) no outstanding
Options or SARs granted under this Plan may be amended to provide an Option
Price or grant price that is lower than the then-current Option Price or grant
price of such outstanding Options or SARs, (ii) the Committee may not cancel any
outstanding Options or SARs and grant in substitution therefor new Awards under
this Plan covering the same or a different number of shares of Stock having an
Option Price or grant price lower than the then-current Option Price or grant
price of the cancelled Options or SARs, and (iii) the Committee may not
authorize the repurchase of outstanding Options or SARs which have an Option
Price or grant price that is higher than the then-current Fair Market Value of a
share of Stock.

 

5.4. Adjustment in the Event of Recapitalization, etc. In the event of any
change in the outstanding Stock by reason of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, merger, consolidation, split-up,
spin-off, combination or exchange of shares or other similar corporate change,
special distribution to the shareholders or any other event which, in the
judgment of the Committee, necessitates an adjustment to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, the Committee shall make such equitable adjustments as it deems
appropriate in (i) the number of shares of Stock available, both under this Plan
as a whole and with respect to individuals, (ii) the number and type of shares
of Stock subject to or underlying outstanding Awards, (iii) the grant price,
purchase price or Option Price with respect to any Award, and (iv) to the extent
that such discretion will not cause an Award that is intended to qualify as
performance-based compensation under Code Section 162(m) to lose its status as
such, the Performance Goals with respect to an Award. Any such adjustment shall
be conclusive and binding for all purposes of this Plan.

 

5.5. Change in Control. Subject to Code Section 409A and Section 15 of this
Plan, unless otherwise provided in an Award Agreement, in the event of a Change
in Control of the Company, the Committee may, in its sole and absolute
discretion, provide that (i) some or all outstanding Awards become immediately
exercisable or vested, without regard to any limitation



5



imposed pursuant to this Plan or the applicable Award Agreement, (ii) Awards
shall terminate, provided that the Participant shall have the right, immediately
prior to the occurrence of such Change in Control and during such reasonable
period as the Committee shall determine and designate, to exercise any vested
Award in whole or in part, and/or (iii) Awards shall terminate, provided that
Participants shall be entitled to a cash payment equal to the excess of the
aggregate fair market value (as determined in good faith by the Committee) of
the Stock subject to the Awards (to the extent then exercisable) over the
aggregate Option Price, grant price or purchase price. Notwithstanding anything
to the contrary herein contained, in a year when a Change in Control takes
place, no Awards other than a cash Performance Award shall be granted after such
Change in Control to otherwise eligible Participants.

 

5.6. Change in Status of Subsidiary. Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of a Subsidiary, or in the event
that a Subsidiary ceases to be a Subsidiary, the Committee may, in its sole and
absolute discretion, (i) provide that some or all outstanding Awards held by a
Participant employed by or performing services for such Subsidiary may become
immediately exercisable or vested, without regard to any limitation imposed
pursuant to this Plan or the applicable Award Agreement and/or (ii) treat the
employment or other services of a Participant employed by such Subsidiary as
terminated if such Participant is not employed by the Company or Subsidiary
immediately after such event.

 

5.7. Dissolution or Liquidation. Upon the dissolution or liquidation of the
Company, this Plan shall terminate, and all Awards outstanding hereunder shall
terminate. In the event of any termination of this Plan under this Section 5.7,
each individual holding an Award shall have the right, immediately prior to the
occurrence of such termination and during such reasonable period as the
Committee shall determine and designate, to exercise such Award in whole or in
part, whether or not such Award was otherwise exercisable at the time such
termination occurs and without regard to any vesting or other limitation on
exercise imposed pursuant to this Plan.

 

6. STOCK OPTIONS

 

6.1. Grant of Award. The Company may award Options to purchase Stock, including
Restricted Stock (hereinafter referred to as “Stock Option Awards”) to such
Participants as the Committee authorizes and under such terms as the Committee
establishes. The Committee shall determine with respect to each Stock Option
Award, and designate in the grant, whether a Participant is to receive an ISO or
a Non-Qualified Stock Option.

 

6.2. Option Price. The Option Price per share subject to a Stock Option Award
shall be specified in the grant, but in no event shall be less than the Fair
Market Value per share on the date of grant. Notwithstanding the foregoing, if
the Participant to whom an ISO is granted owns, at the time of the grant, more
than ten percent (10%) of the combined voting power of the Company, the Option
Price per share subject to such grant shall not be less than one hundred ten
percent (110%) of the Fair Market Value.

 

6.3. Terms of Option. A Stock Option that is an ISO shall not be transferable by
the Participant other than as permitted under Section 422 of the Code or any
successor provision and this Plan,



6



and, during the Participant’s lifetime, shall be exercisable only by the
Participant. Non-Qualified Stock Options are subject to such restrictions on
transferability and exercise as set forth in this Plan and as may be provided
for by the Committee in the terms of the grant. A Stock Option shall be of no
more than ten (10) years’ duration, except that an ISO granted to a Participant
who, at the time of the grant, owns Stock representing more than ten percent
(10%) of the combined voting power of the Company shall by its terms be of no
more than five (5) years’ duration. A Stock Option shall vest in a Participant
to whom it is granted and be exercisable only after the earliest of (i) such
period of time as the Committee shall determine and specify in the grant, but
with respect to Employees, in no event less than one (1) year following the date
of grant of such Award, (ii) the Participant’s death, or (iii) a Change in
Control.

 

6.4. Exercise of Option. Subject to the following exceptions, and except as
provided in an applicable Award Agreement, a Stock Option awarded to a
Participant who is an employee is only exercisable by that Participant while the
Participant is in active employment with the Company or a Subsidiary or within
(i) 90 days after termination of such employment for Cause, (ii) a one-year
period after a Participant’s death, provided the Option is exercised by the
estate of the Participant or by any person who acquired such Option by bequest
or inheritance, (iii) a one-year period commencing on the date of the
Participant’s termination of employment other than due to death, Total
Disability, or by the Company or a Subsidiary for Cause, or (iv) a one-year
period commencing on the Participant’s termination of employment on account of
Total Disability. A Stock Option may not be exercised pursuant to this paragraph
after the expiration date of the Stock Option. Notwithstanding the foregoing,
any ISO is only exercisable by the Participant (i) while the Participant is in
active employment with the Company or a Subsidiary or within three months after
termination of such employment, (ii) within a one-year period after a
Participant’s death, provided the ISO is exercised by the estate of the
Participant or by any person who acquired such ISO by bequest or inheritance, or
(iii) within a one-year period commencing on the Participant’s termination of
employment on account of Total Disability. The foregoing sentence is intended to
comply with Section 422 under the Code. To the extent those requirements change,
this Section 6.4 shall be deemed to be amended to reflect such change.

 

An Option may be exercised with respect to part or all of the Stock subject to
the Option by giving written notice to the Company of the exercise of the
Option. The Option Price for the Stock for which an Option is exercised shall be
paid on the date of exercise in cash (by certified, bank cashier’s or personal
check), in whole shares of Stock owned by the Participant prior to exercising
the Option, in a combination of cash and such shares or on such other terms and
conditions as the Committee may approve.

 

6.5. Limitation Applicable to Incentive Stock Options. The aggregate Fair Market
Value (determined at the time such ISO is granted) of the Stock for which any
individual may have an ISO which first became vested and exercisable in any
calendar year (under all plans of the Company under which Stock Options are
available for grant) shall not exceed $100,000. Options granted to such
individual in excess of the $100,000 limitation, and any Options issued
subsequently which first become vested and exercisable in the same calendar
year, shall be treated as Non-Qualified Stock Options. In the event the
individual holds two or more Option



7



Awards that become exercisable for the first time in the same calendar year,
such limitation shall be applied on the basis of the order in which such Option
Awards were granted.

 

6.6. Notification of Company Upon Disqualifying Disposition of Incentive Stock
Options. In the event a Participant sells or otherwise transfers Stock acquired
through the exercise of an Incentive Stock Option prior to the expiration of the
required holding period under Code Section 422, the Participant shall provide
prompt notice of such sale or transfer to the Company.

 

7. STOCK APPRECIATION RIGHTS

 

Subject to the terms and conditions of this Plan, the Committee may grant Stock
Appreciation Rights (SARs), in such amounts and on such terms and conditions as
the Committee shall determine, including, but not limited to, those listed
below, except that a SAR shall vest in a Participant to whom it is granted and
be exercisable only after the earliest of (i) such period of time as the
Committee shall determine and specify in the grant, but with respect to
Employees, in no event less than one (1) year following the date of grant of
such SAR, (ii) the Participant’s death, or (iii) a Change in Control:

 

(i) whether the SAR is granted independently of an Option or relates to an
Option or other Award, provided that if a SAR is granted in relation to an
Option, then, unless otherwise determined by the Committee, the SAR shall be
exercisable or shall mature at the same time or times, on the same conditions
and to the extent and in the proportion that the related Option is exercisable
and may be exercised or mature for all or part of the shares subject to the
related Option. In such case, upon exercise of any number of SARs, the number of
shares subject to the related Option shall be reduced accordingly and the Option
may not be exercised with respect to that number of shares. The exercise of any
number of Options that relate to a SAR shall likewise result in an equivalent
reduction in the number of shares covered by the related SAR;

 

(ii) the grant date, which may not be any day prior to the date that the
Committee approves the grant;

 

(iii) the number of shares to which the SAR relates;

 

(iv) the grant price, provided that the grant price shall not be less than the
Fair Market Value of the Stock subject to the SAR on the date of grant;

 

(v) the terms and conditions of exercise or maturity;

 

(vi) the term, provided that a SAR must terminate no later than ten years after
the date of grant;

 

(vii) the exercise period following a Participant’s termination of employment;
and

 

(viii) whether the SAR will be settled in cash, Stock or a combination thereof.

8



8. GRANTS OF STOCK AND RESTRICTED STOCK UNITS

 

8.1. General. The Committee may grant, either alone or in addition to other
Awards granted under this Plan, Stock (including Restricted Stock) and
Restricted Stock Units to such Participants as the Committee authorizes and
under such terms (including the payment of a purchase price) as the Committee
establishes. Any Participant who receives Stock under this Plan who determines
to make an election under Section 83(b) of the Code must notify the Company in
writing promptly after such election is made.

 

8.2. Restricted Stock Terms. Awards of Restricted Stock shall be subject to such
terms and conditions as are established by the Committee. Such terms and
conditions may include, but are not limited to, the requirement of continued
service with the Company or a Subsidiary, the manner in which the Restricted
Stock is held, the extent to which the holder of the Restricted Stock has rights
of a shareholder and the circumstances under which the Restricted Stock shall be
forfeited. A Participant shall have, with respect to Restricted Stock, only the
rights of a shareholder of the Company as provided in the applicable Award
Agreement. Upon the termination of employment of a Participant who is an
Employee during the period any restrictions are in effect, all Restricted Stock
shall be forfeited without compensation to the Participant unless otherwise
provided in the Award of the Restricted Stock or pursuant to the terms of such
Employee’s employment agreement, if any.

 

The period over which an Award of Restricted Stock shall vest shall not be less
than three years from the date of grant of the Award, except for Awards made to
non-employee directors or non-employee officers of the Company, which may have a
vesting period of less than three years.

 

8.3. Restricted Stock Units. RSUs shall be subject to such restrictions on
transferability, risk of forfeiture and other rights and restrictions, if any,
as the Committee may impose as reflected in the applicable Award Agreement,
which restrictions may lapse separately or in combination at such times, under
such circumstances (including based on achievement of performance conditions
and/or future service requirements), in such installments or otherwise and under
such other circumstances as the Committee may determine.

 

The period over which an Award of RSUs shall vest shall not be less than three
years from the date of grant of the Award, except for Awards made to
non-employee directors or non-employee officers of the Company which may have a
vesting period of less than three years. Any cash or Stock paid or delivered to
a Participant upon the vesting of a RSU shall be paid or delivered no later than
two and one-half months following the fiscal year in which any substantial risk
of forfeiture (as defined in Code Section 409A) associated with such RSU lapses.

 

9. PERFORMANCE AWARDS

 

The Committee may grant, either alone or in addition to other Awards granted
under this Plan, Awards based on the attainment, over a specified period, of
individual Performance Goals as the Committee authorizes and under such terms as
the Committee establishes. Performance Awards



9



shall entitle the Participant to receive an Award if the measures of performance
established by the Committee are met. The Committee shall determine the times at
which Performance Awards are to be made and all conditions of such Awards.
Performance Awards may be paid in cash or Stock. Unless otherwise provided in
the Award, a Participant who is an Employee must be an Employee at the end of
the performance period in order to receive the Performance Award.

 

Payments of Performance Awards under this Section 9 shall be made within two and
one-half months of the fiscal year following that in which such payment first
ceases to be subject to a substantial risk of forfeiture.

 

Other than as specifically provided in a Participant’s employment agreement,
with respect to any Fiscal Year of the Company, an Award to any Participant
under this Section 9 in the form of cash or other form of property (other than
Stock) shall have a value not in excess of $4,000,000.

 

A Participant shall have, with respect to the Stock awarded under this Section
9, only the rights of a shareholder of the Company as provided in the terms of
the applicable Award Agreement.

 

The period over which an Award of Stock under this Section 9 shall vest shall be
not less than one year from the date of grant of the Award. Any cash or Stock
delivered to a Participant upon the vesting of the Performance Award shall be
delivered or paid to the Participant no later than two and one-half months
following the fiscal year in which any substantial risk of forfeiture (as
defined in Code Section 409A) associated with such Performance Award lapses.

 

10. PERFORMANCE GOALS

 

“Performance Goals” means the specified performance goals which have been
established by the Committee in connection with an Award. Performance Goals will
be based on one or more of the following criteria, as determined by the
Committee:

 

(i) the attainment of certain target levels of, or a specified increase in, the
Company’s and/or a Subsidiary’s or other operational unit’s enterprise value or
value creation targets;

 

(ii) the attainment of certain target levels of, or a percentage increase in,
the Company’s and/or a Subsidiary’s or other operational unit’s after-tax or
pre-tax profits, including, without limitation, that attributable to the
Company’s and/or a Subsidiary’s or other operational unit’s continuing and/or
other operations;

 

(iii) the attainment of certain target levels of, or a specified increase
relating to, the Company’s and/or a Subsidiary’s or other operational unit’s
operational cash flow or working capital, or a component thereof;

 

(iv) the attainment of certain target levels of, or a specified decrease
relating to, the Company’s and/or a Subsidiary’s or other operational unit’s
operational costs, or a component thereof;

10



(v) the attainment of a certain level of reduction of, or other specified
objectives with regard to limiting the level of increase in all or a portion of
bank debt or other of the Company’s and/or a Subsidiary’s or other operational
unit’s long-term or short-term public or private debt or other similar financial
obligations of the Company and/or Subsidiary or other operational unit, which
may be calculated net of cash balances and/or other offsets and adjustments as
may be established by the Committee;

 

(vi) the attainment of a specified percentage increase in earnings per share or
earnings per share from the Company’s and/or a Subsidiary’s or other operational
unit’s continuing operations;

 

(vii) the attainment of certain target levels of, or a specified percentage
increase in, the Company’s and/or a Subsidiary’s or other operational unit’s
sales, net sales, operating income, revenues, net revenues, net income or net
earnings or earnings before income tax or other exclusions;

 

(viii) the attainment of certain target levels of, or a specified increase in,
the Company’s and/or a Subsidiary’s or other operational unit’s return on
capital employed or return on invested capital;

 

(ix) the attainment of certain target levels of, or a percentage increase in,
the Company’s and/or a Subsidiary’s or other operational unit’s after-tax or
pre-tax return on shareholder equity;

 

(x) the attainment of certain target levels in the Fair Market Value of the
Stock;

 

(xi) the growth in the value of an investment in the Stock assuming the
reinvestment of dividends;

 

(xii) the attainment of certain target levels of, or a specified increase in,
EBITDA (earnings before interest, taxes, depreciation and amortization); and

 

(xiii) successful mergers, acquisitions of other companies or assets and any
cost savings or synergies associated therewith; successful dispositions of
Subsidiaries or operational units of the Company or any of its Subsidiaries.

 

In addition to the above criteria, the Performance Goals may be based upon the
attainment by the Company and/or a Subsidiary or other operational unit thereof
of specified levels of performance under one or more of the foregoing measures
relative to the performance of other business entities. To the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for shareholder approval), the Committee may, in connection
with the grant of the Award (i) designate additional business criteria upon
which the Performance Goals may be based, (ii) modify, amend or adjust the
business criteria described above, or (iii) incorporate in the Performance Goals
provisions regarding changes in accounting methods, corporate transactions
(including, without limitation, dispositions or acquisitions) and



11



similar events or circumstances. Performance Goals may include, as determined by
the Committee, a threshold level of performance below which no Award will be
earned, levels of performance at which an Award will become partially earned and
a level at which an Award will be fully earned.

 

The Performance Goals applicable to an Award shall be established in writing by
the Committee no later than the earlier of the date (i) the Performance Goal
outcome becomes substantially certain, (ii) if the period over which the
Performance Goals are measured is at least one year, 90 days after the
commencement of such period or (iii) if the period over which the Performance
Goals are measured is less than one (1) year, the date representing twenty-five
percent (25%) of such period. Prior to any payment of an Award subject to
Performance Goals, the Committee shall certify in writing that the Performance
Goals have been met. Notwithstanding any other provision of this Plan, neither
the Committee nor the Board shall have the power or the authority to increase
the amount of compensation that would otherwise be payable upon the attainment
(or nonattainment) of a Performance Goal.

 

11. GENERAL PROVISIONS

 

11.1. Assignment. A Participant may not sell, assign, transfer (otherwise than
without value or consideration or by bequest, devise or otherwise through
operation of law) or pledge, or otherwise encumber any Award, prior to the date
upon which any restrictions applicable to the Award have lapsed.

 

11.2. No Separate Monies. Nothing contained herein shall require the Company to
segregate any monies from its general funds, or to create any trusts, or to make
any special deposits for any amounts payable to any Participant under this Plan
for any year.

 

11.3. No Employment Rights. Participation in this Plan shall not affect the
right of the Company or any Subsidiary to discharge a Participant, nor
constitute an agreement of employment between a Participant and the Company or
any Subsidiary.

 

11.4. Governing Law. This Plan shall be interpreted in accordance with, and the
enforcement of this Plan shall be governed by, the laws of the State of Ohio,
subject to any applicable federal or state securities laws and federal income
tax laws (as specified herein).

 

11.5. Headings. The headings preceding the text of the sections of this Plan
have been inserted solely for convenience of reference and do not affect the
meaning or interpretation of this Plan.

 

11.6 Employment Agreement. In the event a Participant is covered by an
employment, change in control or other similar agreement (each, an “Agreement”)
and there is a conflict between the terms of the Agreement and the terms of this
Plan, then the terms of the Agreement shall control.

12



12. AMENDMENT, SUSPENSION OR TERMINATION

 

12.1. General Rule. Except as otherwise required under applicable rules of the
NYSE or a securities exchange or other market where the securities of the
Company are traded or applicable law, the Board may suspend, terminate or amend
this Plan, including, but not limited to, such amendments as may be necessary or
desirable resulting from changes in the federal income tax laws and other
applicable laws, without the approval of the Company’s shareholders or
Participants, so long as such actions by the Board do not (i) materially
increase the benefits accruing to Participants, (ii) materially increase the
number of shares which may be issued under this Plan, (iii) materially modify
the requirements for participation in this Plan or (iv) adversely affect any
Awards previously granted to a Participant without the Participant’s consent.

 

12.2. Compliance With Rule 16b-3. With respect to any person subject to Section
16 of the Exchange Act, transactions under this Plan are intended to comply with
the requirements of Rule 16b-3 under the Exchange Act, as applicable during the
term of this Plan. To the extent that any provision of this Plan or action of
the Committee or its delegates fails to so comply, it shall be deemed null and
void.

 

13. EFFECTIVE DATE AND DURATION OF PLAN

 

This Plan shall be effective on the date this Plan is approved by the Company’s
shareholders (the “Effective Date”) in accordance with applicable law. No Award
shall be granted under this Plan after the day prior to the tenth anniversary of
the Effective Date.

 

14. TAX WITHHOLDING

 

The Company shall have the right to (i) make deductions from any settlement of
an Award, including delivery or vesting of Stock, or require that Stock or cash,
or both, be withheld from any Award, in each case in an amount sufficient to
satisfy withholding of any federal, state or local taxes required by law (“Net
Settlement”) or (ii) take such other action as may be necessary or appropriate
to satisfy any such withholding obligations. The Committee may determine the
manner in which such tax withholding shall be satisfied and may permit Stock
(rounded up to the next whole number of shares) to be used to satisfy required
tax withholding based on the Fair Market Value of such Stock.

 

15. SECTION 409A OF THE CODE

 

In the event any Award under this Plan is subject to the provisions of Code
Section 409A, this Plan and any such Award shall be administered and interpreted
in a manner consistent with provisions of Section 409A of the Code and any rules
or regulations issued pursuant thereto.

 

This Plan is intended not to provide for deferral of compensation for purposes
of Section 409A, by means of complying with Section 1.409A-1(b)(4) and/or
Section 1.409A-1(b)(5) of the final Treasury regulations issued under Section
409A. The provisions of this Plan shall be interpreted in a manner that
satisfies the requirements of Section 1.409A-1(b)(4) and/or Section 1.409A-



13



1(b)(5) of the final Treasury regulations issued under Section 409A and this
Plan shall be operated accordingly. If any provision of this Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict.

 

In the event that following the application of the immediately preceding
paragraph, any Award is subject to Section 409A, the provisions of Section 409A
of the Code and the regulations issued thereunder are incorporated herein by
reference to the extent necessary for any Award that is subject to Section 409A
to not incur tax due to noncompliance with Section 409A. In such event, the
provisions of this Plan shall be interpreted in a manner that satisfies the
requirements of Section 409A and the related regulations, and this Plan shall be
operated accordingly. If any provision of this Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition will be interpreted and deemed amended so as to avoid this
conflict. Furthermore, with respect to RSUs and Performance Awards, to the
extent necessary not to incur tax due to non-compliance with Section 409A,
Change in Control will not be deemed to occur unless such Change in Control
constitutes a “change in control event” (as such term is defined in Code Section
409A and the regulations issued thereunder).

 

Notwithstanding any other provision of this Plan, in the event a Participant is
treated as a “specified employee” under Section 409A and any payment under this
Plan is treated as a nonqualified deferred compensation payment under Section
409A, then payment of such amounts shall be delayed for six months and a day
following the effective date of the Participant’s termination of employment, at
which time a lump sum payment shall be made to the Participant consisting of the
sum of the delayed payments. This provision shall not apply in the event of a
specified employee’s termination of employment on account of death and, in the
event of a specified employee’s death during the aforementioned six-month and a
day period, any such delayed nonqualified deferred compensation shall be paid
within 30 days after such specified employee’s death.

 

Notwithstanding any other provisions of this Plan, the Company does not
guarantee to any Participant or any other person that any Award intended to be
exempt from Section 409A shall be so exempt, nor that any Award intended to
comply with Section 409A shall so comply, nor will the Company indemnify, defend
or hold harmless any individual with respect to the tax consequences of any such
failure.

 

Approved by Shareholders: June 2, 2015

14